LZ-€l GLOZ/PO/Z0 NVOS BAD

United States District Court t="
Violation Notice mp4 | |

Willig Hun Cicer Aas [Moms

7281526 |Rags \A2Z
YOU ARE CHARGED WITH THE FOLLOWING VIOLATIO

Dats god Tite of OWanae ie) | eee Choe 6 CFA ABLES “pe Slate © ee

22z/Zoils APS see 3%
a ae Zi-Go?7 oti

TER ak Gonive Cel.

Gov aH emph no, ro dive) ae”
eS le ene dee inl | yerce. ake

DEF Sao INFORMAT
Liew Peper: a Ct

 

 

 

S25T82Z1

 

 

 

 

 

 

Ting Fla. Shon Your ee ie Passo joe
TRYECS [VA _| Zo} She White
A IF BOX AIS CHECKED YOU] C) IF BOs 8 IS CHECKED, TOU MUST

PAY AMOUNT IMDSCATED BELOW

OF APPEAR IA COLRT
EE PS TPR Tee er eek od i oe

MUST APPEAR IN OOURT. soe
vA Tee poet a od pees Cini

5 Forfeiture Arun
+ $50 Pioopssing Fee

PAY THIS AMOUNT — a Tevtal Collateral Daum

 

 

 

 

a — = —_—
YOUR COURT DAT DATE

ain Goer te pls att cited of pte te Suvice dade b |
: ee a
Coun Arkin | chain (ervey)

Tee (EA rh

ee a gars Ghat | Pie SR Copy oo ha wien noice Fo nod an acme of gut
| peer 1 ippeed tot fhe F pega at Phe brn ari pace puinaniae! Papp Ud Dal Gelotal deo

 

EL 6LO02/PO/20 NVOS BAD

Le

STATEMENT OF PROBABLE CALIGE
(For iiguance of an aereal warrant or summons}

late fat on i WO SMEG My Gules as
levy enéoroannan! officer in this 2 ___ Histnict of =

———

 

Wii S35 co?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing siaiement 6 based upon

 

 

Ty parson observation my oorscnal inwashigation
nicrmation supplied to me fram my felliw ofioens obeercalion
Olheer Pex plan abo)
| dodare under panty of perjury that he Pdermaoon wreck | howe set form abows and oi
the face of fies vidlahon nohoe e fue and comer bo the bei of ey noe ge
Executed on
Dale (rnredalyyyy} Offoaraé Signature
Probetle cauae hes been slated for the aeuarce of a warrant
" Executed on
Date [midcliyyy | U.S. Magistrate Judge

BAZBAT = Marardoues cumanal baniwed in incident, PAS = 9 on mice pamauengee enh
DOL" Conmecul drei CM «= Commer wehics insted in mcoiert
